DEAN, AMY N., Associate Judge.
The State of Florida appeals an Order granting a Motion to Dismiss filed by Appel-lee, Abraham Torres. WE REVERSE.
Appellee filed a sworn motion to dismiss admitting he was the driver of an automobile with several occupants who committed a robbery. Appellee denied participation in the robbery and denied knowledge that a robbery was to be committed by his passengers. The State filed a traverse which alleged that the victim would testify that Ap-pellee drove two passengers to the site of the robbery, the passengers got out of the vehicle, and they committed the robbery in plain view of Appellee. The passengers then reentered the vehicle, and Appellee drove away at a high rate of speed, thereby effectuating their escape.
*547In this regard, when a motion to dismiss is filed, all inferences should be resolved in favor of the State, and so long as the State shows a prima facie ease, it should not be prevented from prosecuting its case. State v. Bailey, 508 So.2d 1268 (Fla. 4th DCA), rev. denied, 518 So.2d 1273 (Fla.1987). The State satisfied its burden in the traverse filed and should be allowed to proceed to trial on the merits.
The cause is therefore REVERSED and REMANDED.
KLEIN and PARIENTE, JJ., concur.